   Case: 1:20-cv-00999-TSB Doc #: 30 Filed: 07/20/21 Page: 1 of 2 PAGEID #: 261




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 REAL ESTATE AUTOMATION LLC,                     :       Case No. 1:20-cv-999
 et al.,                                         :
                                                 :       Judge Timothy S. Black
         Plaintiffs,                             :
                                                 :
 vs.                                             :
                                                 :
 SHELTERING PINES, LLC, et al.,                  :
                                                 :
        Defendants.

                                ORDER OF DISMISSAL

       Before the Court is Plaintiffs Real Estate Automation LLC and Thomas

Rodriguez’s Notice of Voluntary Dismissal With Prejudice pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(i). (Doc. 29). Defendants have not yet appeared or served

an answer and/or dispositive motion in this matter. Plaintiffs state that all claims have

been settled. (Id.)

       However, although titled a Notice, Plaintiffs request the Court enter an order

dismissing all claims with prejudice, denying as moot all pending motions, and retaining

jurisdiction solely for purposes of enforcing the settlement. Accordingly, the Court will

construe the Notice as a motion for a Court order under Federal Rule of Civil Procedure

41(a)(2).

       For good cause shown and upon consideration of Plaintiffs’ requests, it is hereby

ordered that:
   Case: 1:20-cv-00999-TSB Doc #: 30 Filed: 07/20/21 Page: 2 of 2 PAGEID #: 262




        1.     Plaintiffs’ pending motions for expedited discovery (Doc. 19) and default

               judgment (Doc. 27) are DENIED as moot;

        2.     The Court shall retain jurisdiction for the purposes of enforcing the terms of

               the parties’ settlement agreement, to the extent necessary; and

        3.     Except as provided in Paragraph 1, the case is DISMISSED with

               prejudice, and shall be TERMINATED on the docket of this Court.


        IT IS SO ORDERED.

Date:        7/20/2021                                         s/Timothy S. Black
                                                             Timothy S. Black
                                                             United States District Judge




                                              2
